Citation Nr: 0425037	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  98-06 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from July 1967 to April 1969 
and from February 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran also perfected an appeal of the denial of service 
connection for a back condition and for headaches.  In the VA 
Form 646, Statement of Accredited Representative, of January 
1999, the veteran's representative advises the Board that the 
veteran has withdrawn his appeal of those issues.  The Form 
646 contains all of the information required for an effective 
withdrawal of an appeal, and it is accepted.  See 38 C.F.R. 
§ 20.204 (2003).  Therefore, those issues are no longer 
before the Board and will not be a part of this decision.

The Board notes that the October 1996 VA psychiatric 
examination report reflects that the examiner assessed the 
veteran as unemployable.  As of the July 2002 VA psychiatric 
examination, the veteran was still unemployed, although the 
report does not reflect the reason or an assessment of 
employability, and the veteran's representative asserts this 
issue in the Form 646.  Therefore, the Board refers the 
question of whether the veteran is entitled to a total rating 
on the basis of individual unemployability to the RO for 
appropriate development and action.  See Opinion of The 
General Counsel (VAOPGCPREC) 75-91 (December 27, 1991); 
Norris v. West, 12 Vet. App. 413, 421 (1999).



FINDINGS OF FACT

1.  The veteran's PTSD manifests with exaggerated startle 
response, avoidance of people, places, and things, associated 
with Vietnam, past nightmares associated with Vietnam, 
intolerance of crowds and large groups of strangers, and 
inability to sleep at night due to "still being on patrol."  
The veteran maintains a close relationship with his two 
teenage daughters and three sisters.  His Global Assessment 
of Functioning (GAF) for his PTSD is 55.

2.  Considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people due 
to PTSD symptomatology has not been more nearly approximated 
throughout the appeal period.

3.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; has not 
been more nearly approximated.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 
9411 (1996); 38 C.F.R. § 4.130, DC 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VAOPGCPREC 7-2003 (November 19, 2003).  Thus, the 
VCAA applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, supra.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  Nonetheless, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error via the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the initial adjudication was not an 
unfavorable decision, in that it granted the veteran's 
application for service connection.  The issue now on appeal 
is the evaluation of the extent of the veteran's disability.  
Third, a subsequent rating decision granted the veteran an 
increase.  Fourth, and finally, in a letter dated in July 
2002 (letter), the RO informed the veteran of the VCAA and 
VA's obligations under it.  The letter informed the veteran 
of the evidence needed to support a claim for an increased 
evaluation and how VA would assist him in developing his 
claim.  See Huston v. Principi, 17 Vet. App. 195 (2003).  As 
to who would obtain what part of the evidence needed, the 
letter informed the veteran that the RO would obtain all of 
his VA treatment records, and other federal records related 
to his claim, and any private treatment records identified by 
the veteran as supportive of his claim, provided he 
completed, signed, and returned, the VA Forms 21-4142 
included with the letter to authorize VA to obtain the 
records on his behalf.  The letter also asked the veteran to 
send the RO any evidence in his possession.

In 2003, the U.S. Court of Appeals For The Federal Circuit 
decided Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), which 
held in part that VCAA notice letters which informed veterans 
that they must respond to the letter sooner than the 
statutory one-year period were contrary to the requirements 
of the VCAA and constituted an insufficient notice.  Congress 
later overruled that part of PVA via the Veterans Benefits 
Act of 2003.   Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (VBA) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003).  The VBA authorizes 
VA to adjudicate a claim prior to the one-year period 
provided in the VCAA.  Nonetheless, in compliance with PVA, 
the RO, in a letter dated in April 2004, provided the veteran 
another VCAA notice which informed the veteran of all of the 
items required by the VCAA notice provisions.

The Board finds that the letter and the April 2004 letter 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); VBA; VAOPGCPREC 1-2004 (February 24, 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that any procedural deficiency as concerns 
the timing of the VCAA notice is harmless and has not 
prejudiced the veteran in the pursuit of his claim.  The 
veteran's claim has been under continued development.  
Further, the veteran did not respond to the letter, the April 
2004 supplemental statement of the case, or the April 2004 
VCAA letter with additional evidence or a request that other 
identified evidence be obtained.  Thus, the Board has clear 
evidence as to how the veteran would respond to a proper 
notice, albeit after the initial adjudication.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); Huston v. 
Principi, 17 Vet. App. 195, 203 (2003) ("it is not for the 
Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Accordingly, in light of the fact that the initial pre-VCAA 
adjudication was not a total unfavorable adjudication and the 
subsequent increase, the fact of VCAA notice having been 
provided, and the fact that the veteran has demonstrated by 
his actions, including those after receipt of VCAA notice, 
that there is no missing evidence to be obtained, the Board 
finds no prejudice to the veteran as a result of issuance of 
the initial VCAA notice after the initial adjudication of his 
claim.  Pelegrini, 18 Vet. App. 112; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

Historically, the veteran filed his claim for service 
connection in May 1997.  A July 1997 rating decision granted 
service connection for PTSD, with an evaluation of 10 
percent, effective August 20, 1996.  An April 1998 rating 
decision increased his evaluation from 10 percent to 30 
percent, effective August 20, 1996.

Factual background.

The October 1996 VA Mental Examination Report reflects that 
the veteran reported he served one tour in Vietnam as an 
infantryman, where he had many scary experiences.  He 
reported that he was receiving psychiatric treatment at the 
time of the examination and was taking promethazine, 
haloperidol, and fluoxetine.  At the time of the examination, 
he lived alone, spent most of his spare time reading, going 
to church, and seeing friends.  The veteran reported more 
isolative behavior in 1994 and he was homeless for a year and 
one-half.  The veteran reported feeling more like himself 
since being on his medication.  The examiner observed the 
veteran to be generally alert with a somewhat placid manner.  
The veteran's speech was logical but often rather vague and 
tangential, and he was somewhat wordy and disjointed.  He 
appeared mildly depressed.  The veteran reported that 
nervousness comes and goes, and that he can have panic spells 
lasting up to 15 minutes.  The examiner noted that he could 
not elicit hypomanic episodes.  The veteran reported that his 
sleep was better since he started medication, and that he has 
not dreamed of Vietnam since two months prior to the 
examination.  The veteran reported visual and auditory 
hallucinations.  On the Mississippi Scale for Vietnam PTSD, 
the examiner reported the veteran scored 105, whereas 90 
percent of Vietnam PTSD veterans score 107.  The three most 
relevant responses of the veteran were, he did things in the 
military he could never tell anyone else, he never feels 
comfortable in a crowd, and his memory is not as good as it 
ever was.  The examiner rendered diagnoses of schizophrenia 
and PTSD.  The examiner noted that the veteran's PTSD 
symptoms are much less that his schizophrenia.

A February 1997 VA treatment note reflects that the veteran 
presented at the emergency room and he was referred for 
treatment for panic attacks.  The examiner entered possible 
diagnoses of major affective disorder, with psychosis, and 
delusional disorder.

A March 1998 report from the veteran's VA counselor at a Vet 
Center reflects that the veteran had been in treatment at the 
Center since September 1995.  The report reflects that the 
veteran's isolation and alienation symptoms increased, in 
that he had limited his interpersonal relationships to weekly 
visits with his two daughters, and that he had no friends.  
The counselor reported that the veteran's hallucinations had 
increased to weekly, and that he experienced severe episodes 
of depression related to the loss of troops under his 
leadership/supervision in Vietnam.  The counselor also 
reported that the veteran was unable to live in a shelter due 
to his increased suspicion, had intrusive thoughts, and 
suffered from chronic sleep impairment as a result of his 
walking through the park at night "on patrol."

At the March 1998 RO hearing, the veteran testified that a 
typical day consisted of attending group therapy at the 
Center and returning to the shelter.  He related that he 
attended church on Sundays and Tuesdays, which was his 
primary social activity.  He also related that he tried to 
read, but could not remember what he read.  The veteran's 
representative then presented an oral statement essentially 
to the effect of what is reflected in the March 1998 Vet 
Center report by the veteran's counselor.

A July 2001 VA treatment note entry reflects that the veteran 
left the VA dormitory to return to school and that he refused 
further treatment in October 2000.  He presented in July 2001 
with a complaint of poor memory and he denied hallucinations.  
He reported that he had increased his personal discipline and 
that he had lost a significant amount of weight via a fruit 
and water diet, but he reported poor sleep and interrupted 
sleep.  The veteran also reported difficulty comprehending 
and retaining information.  His social life was based at his 
church and he deemed his relationship with God as more 
special than others.  The examiner observed the veteran's 
speech to be slightly stilted and not fluent.  The examiner 
entered an impression of schizotype.

The July 2002 VA Psychiatric Examination Report reflects that 
the veteran reported that he was not currently seeing a 
psychiatrist, and that the last time he consulted with one 
was a few years prior.  He reported that he received one-on-
one counseling from a counselor.  The veteran reported that 
he was not on any psychiatric medication, as it caused him to 
gain weight, and that he was doing okay without the 
medication.  The veteran reported losing a lot of weight via 
a fruit and water diet for four months, and that he was 
leading a more disciplined life.  He reported that he was 
unemployed and that he planned to graduate in 2003 from the 
College of New Rochelle with a bachelor's degree.  The 
veteran reported that he lived alone.  He and his wife 
divorced after 20 years of marriage.  He has two teenage 
daughters, with whom he is very close.  He has a few friends, 
and that he enjoys outdoor sports and hobbies.  The veteran 
related that he has one older sister and two younger ones, 
with whom he maintains a somewhat close relationship.  He 
speaks with them over the phone on occasions.  The veteran 
reports a close relationship with God, and that he had been 
feeling calm and peaceful lately.

The examiner observed the veteran to have slow and halting 
speech and a somewhat depressed mood with constricted affect.  
He denied suicide or homicide ideation, or auditory 
hallucinations.  He reported visual hallucinations of seeing 
Jesus and Moses in the atmosphere, primarily when he 
meditates daily.  The veteran related that sometimes he 
believes others are trying to read his mind, though he thinks 
they are trying to assume what he is thinking.  He sometimes 
thinks strangers are saying positive things about him.  The 
veteran reported flashbacks of his Vietnam experiences, and 
that he avoids people, places, and things, associated with 
Vietnam.  He also reported fewer nightmares about Vietnam, 
but he still has to sleep during the day because he has to 
stay up all night on patrol like he did in service.  The 
veteran reported exaggerated startle response and difficulty 
being around other people.  He hates crowds and cannot 
tolerate being around large groups of strangers.  He also 
reported recent short-term memory loss.  The examiner 
rendered an Axis I diagnosis of PTSD and Axis V of a GAF of 
55.  The examiner assessed the veteran's psychiatric 
incapacity as moderate to severe.

The examiner was asked to clarify his examination report by 
explaining which of the veteran's symptoms were attributable 
to schizophrenia and which to PTSD.  In an August 2002 
addendum, the examiner reported that the symptoms 
attributable to the veteran's PTSD are, nightmares about 
Vietnam, fewer at the time of the examination than earlier, 
the veteran having to sleep during the day because he has to 
stay up all night on patrol like he did in service, 
exaggerated startle response, difficulty being around other 
people, and the veteran's report that he hates crowds and 
cannot tolerate being around large groups of strangers.  He 
also reported recent short-term memory loss.  The examiner 
also reported that the GAF of 55 is related to the veteran's 
PTSD.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when veteran 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Further, the fact that a claimant is awarded a rating 
increase less than the maximum allowable does not dismiss an 
appeal.  An application for an increased rating is deemed to 
be for the maximum allowable.  AB v. Brown, 6 Vet. App. 35 
(1993).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively only if such 
application will not have an illegal retroactive effect.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the new criteria are 
properly applicable retroactively, it is only from the 
effective date of the change forward.  38 U.S.C.A. § 5110(g) 
(West 2002);  VAOPGCPREC 3-2000 (April 10, 2000).

The veteran's formal claim was received in May 1997, but the 
RO was in receipt of an October 1996 VA Discharge Summary and 
an examination report in April 1997.  Thus, the RO evaluated 
the veteran's disability under the prior and current rating 
criteria, and the Board will review the case under both 
criteria.  The current criteria became effective in November 
1997.

Under the prior rating criteria for PTSD, consideration is 
given to reduction of initiative, flexibility, efficiency and 
reliability levels, as well as to the ability to maintain 
wholesome relationships with people.  "Mild" social and 
industrial impairment warrants a 10 percent evaluation; 
"definite" warrants a 30 percent evaluation; "considerable" 
warrants a 50 percent evaluation; and "severe" warrants a 70 
percent evaluation.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected so as to result in virtual isolation in 
the community and that there be totally incapacitation 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior; and the veteran 
is demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, DC 9411 (1996).
 
In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
then named United States Court of Veterans Appeals stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
2002).
 
In a precedent opinion, dated November 9, 1993, the General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, 
the term "mild," the criterion for a 10 percent evaluation, 
was defined as "of moderate strength or intensity, and as 
applied to disease, not severe or dangerous."  The word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30-
percent degree of disability for purposes of rating claims 
based on certain mental disorders, should be construed to 
mean distinct, unambiguous, and moderately large in degree, 
more than moderate but less than rather large.  The VA, 
including the Board, is bound by this interpretation of the 
terms.  38 U.S.C.A. § 7104(c) (West 2002). 

The Board finds that under the prior rating criteria, the 
veteran was fairly, reasonably, and appropriately, evaluated 
at 30 percent for his PTSD disorder.  The October 1996 
examination report reflects that the veteran scored slightly 
lower on the Mississippi Combat Scale than 90 percent of 
Vietnam PTSD cases.  The examiner did not assess a GAF.  
Nonetheless, the examiner did note that the veteran's PTSD 
symptomatology were much less than his diagnosed 
schizophrenia symptomatology.  Thus, while the examiner 
assessed the veteran's psychiatric incapacity as severe, the 
examiner's findings clearly reflect that the veteran's 
schizophrenia primarily was the driving factor for that 
assessment and not his PTSD.  Therefore, at the time of the 
October 1996 examination, it was not unreasonable to conclude 
that the veteran more nearly approximated an evaluation of 10 
percent rather than 30 percent.  38 C.F.R. § 4.7 (2003).  The 
March 1998 Vet Center Counseling Report, however, presented 
apparently increased symptomatology.  The Board infers the 
author of the report was a psychologist, rather than a 
psychiatrist, as it is signed in the capacity of "Ph.D."

The counselor who prepared the March 1998 report also did not 
assess a GAF for the veteran's PTSD symptoms or otherwise 
distinguish between the veteran's schizophrenia and PTSD 
symptomatology.  Further, the report does not reflect a 
diagnosis by the author-counselor but appears to report the 
veteran's diagnosis of record.  The March 1998 report does 
set forth the fact that the veteran was reporting intrusive 
thoughts, increased anxiety, sleep disturbance, increased 
isolation, and hypervigilance.  It is clear, however, that 
the veteran appears to have manifested symptoms which were 
more severe than mild under the prior criteria.  As a result, 
he more nearly approximated an evaluation of 30 percent than 
10 percent.  Thus, the April 1998 rating decision, which 
increased his evaluation to 30 percent, effective August 20, 
1996, adequately compensated him for his PTSD symptomatology.

The Board finds that a higher evaluation of 50 percent was 
not appropriate, as the veteran did not manifest considerable 
industrial impairment.  While the March 1998 Counseling 
Report reflects that the veteran had limited his contact with 
his daughters, and that he had no friends, the report states 
that he still visited with his daughters weekly, which 
reflects that he still maintained his relationship with them.  
Thus, the Board finds that the veteran did not more nearly 
approximate a 50 percent evaluation.  38 C.F.R. § 4.7 (2003).

The current rating criteria was in effect at the time of the 
1998 increase, and the RO determined that the veteran did not 
more nearly approximate a higher evaluation under either 
criteria.  Under the current criteria, a 50 percent 
evaluation will be assigned for PTSD which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2003).

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

The Board finds that, under the current criteria, the medical 
evidence of record does not show the veteran to have more 
nearly approximated an evaluation of 50 percent than 30 
percent as of April 1998.  38 C.F.R. § 4.7 (2003).  The 
evidence of record showed the veteran exhibited disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships, but none 
of the other symptomatology of a 50 percent evaluation.  
Further, the disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships are included in the 30 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2003).

The July 2002 examination report shows the veteran to more 
nearly approximate no more than a 30 percent evaluation.  The 
July 2002 report reflects that the examiner assessed a GAF of 
55 for the veteran's PTSD symptoms.  A GAF of 55 is midway in 
the range of 51-60 and is indicative of moderate difficulty 
in social, occupational, or school functioning.  Diagnostic 
Criteria, The Diagnostic and Statistical Manual Of Mental 
Disorders (Fourth Edition), p. 47.  The examiner's findings 
are consistent with this assessment.  The veteran reported 
that he was no longer taking his psychiatric medication and 
that he felt much better about himself after losing a 
significant amount of weight, which he believed the 
medication caused.  While he still reported sleep disturbance 
and nightmares, but fewer, he also reported that he was 
attending college and expected to graduate, he attended 
church, and he maintained contact with his daughters and 
sisters.  This evidence shows a disability picture of one 
whose ability to establish and maintain effective or 
favorable relationships with people is definitely impaired 
under the prior criteria.  DC 9411 (1996).

The July 2002 examination report also shows the veteran more 
nearly approximates a 30 percent rather than a 50 percent 
evaluation under the current criteria.  Occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), allow an 
evaluation of 30 percent.  38 C.F.R. § 4.130, DC 941 (2003).  
As set forth above, the July 2002 report shows the veteran 
to more nearly approximate these criteria.  38 C.F.R. § 4.7 
(2003). 

A higher evaluation of 50 percent is not warranted under 
either criteria.  Under the prior criteria, the evidence of 
record does not show the veteran's impairment to be 
considerable, as taking college courses and maintaining 
family relationships are inconsistent with considerable 
impairment.  DC 9411 (1996).  Under the current criteria, the 
July 2002 examination report does not show that the veteran's 
PTSD produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran did not report or manifest any of these symptoms at 
the July 2002 examination.  DC 9411 (2003).

Accordingly, the Board finds that, for the entire appeal 
period, the veteran is fairly, reasonably, and appropriately, 
evaluated at 30 percent for his PTSD.  38 C.F.R. §§ 4.3, 4.7 
(2003).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



